DETAILED ACTION
This Office action is in response to the application filed on05 April 2021.
Claims 1-10 are presented for examination.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ALMODOVAR et al. EP 1988724 A1.
As to claim 1, ALMODOVAR discloses substantially the invention as claimed, including a mobile terminal (Figures 1, 2, a mobile terminal 10) comprising a mobile telephone (a standard communication mode) and an additional device (a PTT mode, [4], [24], [44]),
wherein the additional device comprises a loudspeaker, a microphone and a PTT button (a PTT mode or direct mode, [4], [24], [44]),
(a cellular PTT service connection) to at least one mobile radio network (the GSM or 4G system, [9]) is possible (Figures 1-3, [4], [24], [40]-[44]),
wherein the mobile telephone comprises a second communication module, wherein the additional device comprises a first communication module, wherein the second communication module of the mobile telephone and the first communication module of the additional device are designed such that there is a second communication connection between the mobile telephone and the additional device (Figures 1-3, a switching connection for the manual selection of the standard mode or direct mode, [56]).
wherein the additional device comprises a second communication module (a PTT  or walkie-talkie, or direct communication mode, [39]-[44]),
wherein this second communication module is designed such that it enables, as a participant (Figure 2, a user of mobile terminal 10’ or 10’’) of a WLAN network (Figure 2, the ARFCN=11), a wireless third communication connection to this WLAN network (a direct connection or a relaying connection) (Figures 1-3, and associated paragraphs).
As to claim 2, ALMODOVAR discloses a subgroup of mobile terminals (Figure 2, the ARFCN=11), comprising a first mobile terminal (Figure 2, a mobile terminal 10)  and at least one second mobile terminal (Figure 2, any of mobile terminal of 10’, 10’’),
wherein each mobile terminal comprises a mobile telephone (a standard communication mode) and an additional device (a PTT mode, [4], [24], [44]) (Figures 1-3 and associated paragraphs),
(a PTT mode or direct mode, [4], [24], [44]),
wherein each mobile telephone comprises a first communication module, wherein the first communication module is designed such that a wireless first communication connection (a cellular PTT service connection) to at least one mobile radio network (the GSM or 4G system, [9]) is enabled, wherein each mobile telephone comprises a second communication module, wherein each additional device comprises a first communication module (Figures 1-3, [4], [24], [40]-[44]),
wherein the second communication module of the mobile telephone and the first communication module of the additional device are each designed such that there is a second communication connection between the respective mobile telephone and the respective additional device (Figures 1-3, a switching connection for the manual selection of the standard mode or direct mode, [56]),
wherein each additional device comprises a second communication module (a PTT  or walkie-talkie, or direct communication mode, [39]-[44]),
wherein each of these second communication modules of the additional devices is designed such that it enables, as a participant (Figure 2, a user of mobile terminal 10’ or 10’’) of a WLAN network (Figure 2, the ARFCN=11), a wireless third communication connection in this WLAN network (a direct connection or a relaying connection) (Figures 1-3, and associated paragraphs).
As to claim 3, ALMODOVAR discloses, wherein the second communication module of the additional device is respectively designed such that it has routing (a relaying capabilities) (Figures 1-3, and associated paragraphs).
As to claim 4, ALMODOVAR discloses, wherein the subgroup, as a further participant in the third communication, comprises an additional mobile telephone, wherein, in addition to a first communication module, it comprises a WLAN communication module, wherein the additional mobile telephone is incorporated into the WLAN network by means of the WLAN communication module.
As to claim 5, ALMODOVAR discloses a method for setting up a communication group in a direct mode, into which a subgroup of mobile terminals from a group of mobile terminals is incorporated, wherein the subgroup is designed according to Claim 2, comprising the steps of:
generating a data set in one of the mobile terminals in the subgroup (Figure 2, a user of mobile terminal 10 can establish its walkie-talkie group), which is suitable for setting up a WLAN network (Figure 2, the ARFCN=11), wherein the data set comprises a network name (Figure 2, the ARFCN=11) for the WLAN network to be set up, and wherein the data set comprises specific data relating to use, such as, in particular, a use identifier (Figures 1-3, and associated paragraphs),
transmitting the data set from the first communication module of the mobile telephone to an operations center (the network operator, [13], [14]) via the mobile radio network (Figures 1-3, and associated paragraphs, [46]-[59]),
transmitting network accession commands (system messages) and the network name from the operations center to the first communication modules of the mobile (Figures 1-3, and associated paragraphs, [46]-[59]),
further transmitting the network accession commands (system messages)  and the network name from the respective second communication module of the mobile telephones to the respective first communication modules of the additional devices (Figures 1-3, and associated paragraphs, [46]-[59]),
further transmitting the network accession commands (system messages) and the network name from the respective first communication modules of the additional devices to the respective second communication modules of the additional devices (Figures 1-3, and associated paragraphs, [46]-[59]),
activating and establishing the respective second communication modules of the additional devices as participants of the WLAN network by means of the received network name (Figures 1-3, and associated paragraphs, [46]-[59]), and
participating in third communication in the WLAN network (Figures 1-3, and associated paragraphs, [46]-[59]).
As to claim 6, ALMODOVAR discloses, wherein, before participating in the third communication in the WLAN network, participation of the mobile terminal is confirmed within a time window by pressing a button (Figures 1-3, and associated paragraphs, [46]-[59]).
As to claim 7, ALMODOVAR discloses, wherein the group communication of a subgroup, which takes place in the WLAN network, is transmitted to the operations center via at least one of the mobile terminals (Figures 1-3, and associated paragraphs, [46]-[59])
As to claim 8, ALMODOVAR discloses, wherein an incoming call on one of the mobile telephones in the subgroup is signaled in the WLAN network and, if this call is accepted for the subgroup, is transmitted to the subgroup in such a manner that either a listen connection or a speak connection or a listen/speak connection is enabled for all participants in the subgroup (Figures 1-3, and associated paragraphs, [46]-[59]).
As to claim 9, ALMODOVAR discloses, wherein the subgroup is expanded by at least one additional mobile telephone, wherein the additional mobile telephone comprises a WLAN communication module which is used to incorporate the additional mobile telephone into the WLAN network in such a manner that a wireless third communication connection to this WLAN network is activated and established for this additional mobile telephone as an additional participant of the WLAN network (Figures 1-3, and associated paragraphs, [46]-[59]).
As to claim 10, ALMODOVAR discloses, wherein, if the first communication connection fails for one member of the subgroup or for all members of the subgroup, communication is carried out directly in the subgroup only via the third communication connection and the second communication modules of the additional devices and, in particular, also the WLAN communication module of at least one possibly additional mobile telephone are activated for this purpose (Figures 1-3, and associated paragraphs, [46]-[59]).
Examiner’s notes: the missing Figure 3 in EP 1988724 A1 can be referred and seen on page 28 in ALMODOVAR et al. WO 2007/093653 A1.
-----------------------------------------------------------------------------
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delaney et al. US 2005/0265256 A1.
As to claim 1, Delaney discloses substantially the invention as claimed, including a mobile terminal (Figures 6, 7, a responder’s vehicle, [10]) comprising a mobile telephone and an additional device (Figures 6, 7, an existing vehicular mobile radio 65 and a TIAN Add-on Module 60 or a TIAN Standalone system 68),
wherein the additional device comprises a loudspeaker, a microphone (Audio IN/OUT interfaces) and a PTT button (a PTT interface) (Figures 6, 7 and associated paragraphs),
wherein the mobile telephone comprises a first communication module (Figures 4-7,  the antenna on the Vehicle Mobile Radio 65), wherein the first communication module is designed such that a wireless first communication connection to at least one mobile radio network (Figures 4-7, an Incident Area Network (IAN) 64) is possible,
wherein the mobile telephone comprises a second communication module (Figures 4-7,  the vehicle Audio, PTT and COR interfaces on the Vehicle Mobile Radio 65), wherein the additional device comprises a first communication module (Figures 4-7,  the vehicle Audio, PTT and COR interfaces on the TIAN add-on module 60 or TAIN Standalone Module 68),
wherein the second communication module of the mobile telephone and the first communication module of the additional device are designed such that there is a second communication connection (a plugging connection) between the mobile telephone and the additional device,
(Figures 6-7, the antenna on the TIAN Add-on Module 60 or on the TIAN Standalone Module 68),
wherein this second communication module is designed such that it enables, as a participant of a WLAN network (Figures 6-7, a participant of the wireless TIAN 62), a wireless third communication connection (a wireless LAN connection with the TIAN network 62) to this WLAN network (Figures 5-7 and associated paragraphs).
As to claim 2,  Delaney discloses a subgroup of mobile terminals (Figures 4, 5), comprising a first mobile terminal (Figures 4, 5, any of the mobile vehicle 52, 54, 56, 58) and at least one second mobile terminal (Figures 4, 5, any of the mobile vehicle 52, 54, 56, 58),
wherein each mobile terminal comprises a mobile telephone and an additional device (Figures 6, 7, an existing vehicular mobile radio 65 and a TIAN Add-on Module 60 or a TIAN Standalone system 68),
wherein each additional device comprises a loudspeaker, a microphone (Audio IN/OUT interfaces) and a PTT button (a PTT interface) (Figures 6, 7 and associated paragraphs),
wherein each mobile telephone comprises a first communication module (Figures 4-7,  the antenna on the Vehicle Mobile Radio 65, wherein the first communication module is designed such that a wireless first communication connection to at least one mobile radio network (Figures 4-7, an Incident Area Network (IAN) 64) is enabled,
(Figures 4-7,  the vehicle Audio, PTT and COR interfaces on the Vehicle Mobile Radio 65),
wherein each additional device comprises a first communication module (Figures 4-7,  the vehicle Audio, PTT and COR interfaces on the TIAN add-on module 60 or TAIN Standalone Module 68),
wherein the second communication module of the mobile telephone and the first communication module of the additional device are each designed such that there is a second communication connection (a plugging connection) between the respective mobile telephone and the respective additional device,
wherein each additional device comprises a second communication module (Figures 6-7, the antenna on the TIAN Add-on Module 60 or on the TIAN Standalone Module 68),
wherein each of these second communication modules of the additional devices is designed such that it enables, as a participant of a WLAN network (Figures 6-7, a participant of the wireless TIAN 62), a wireless third communication connection (a wireless LAN connection with the TIAN network 62) to this WLAN network (Figures 5-7 and associated paragraphs).
As to claim 3, Delaney discloses, wherein the second communication module of the additional device is respectively designed such that it has routing capabilities and/or repeater capabilities and/or bridging capabilities (Figures 4-7 and associated paragraphs, [10]-[16], [62]-[72])
As to claim 4, Delaney discloses, wherein the subgroup, as a further participant in the third communication, comprises an additional mobile telephone, wherein, in addition to a first communication module, it comprises a WLAN communication module, wherein the additional mobile telephone is incorporated into the WLAN network by means of the WLAN communication module (Figures 4-7 and associated paragraphs, [10]-[16], [62]-[72]).
------------------------------------------------------
Claims 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beyer et al. US 2019/0289452 A1.
As to claim 5, Beyer discloses a method for setting up a communication group (an ad hoc network) in a direct mode, into which a subgroup (a temporary digital ad hoc network quickly established in an emergency) of mobile terminals (the integrated PDA/GPS cell phones) from a group of mobile terminals (the integrated PDA/GPS cell phones) is incorporated, comprising the steps of:
generating a data set (a ACS application programs) in one of the mobile terminals in the subgroup, which is suitable for setting up a WLAN network (a temporary ad hoc network in an emergency), wherein the data set comprises a network name for the WLAN network to be set up, and wherein the data set comprises specific data relating to use, such as, in particular, a use identifier (Figures 5-7, [8]-[9]),
transmitting the data set from the first communication module of the mobile telephone to an operations center (a communication Server) via the mobile radio network (Figures 5-7, and associated paragraphs, [9]-[16]),
(user IP addresses, locations, names) from the operations center to the first communication modules of the mobile telephones of the mobile terminals of the members of the subgroup defined by the use identifier (Figures 5-7, and associated paragraphs, [9]-[16]),
further transmitting the network accession commands and the network name from the respective second communication module of the mobile telephones to the respective first communication modules of the additional devices (the PTT service features included the PDA/GPS devices) (Figures 5-7, and associated paragraphs, since t[9]-[16]),
further transmitting the network accession commands and the network name from the respective first communication modules of the additional devices to the respective second communication modules of the additional devices (the PTT service features included the PDA/GPS devices) (Figures 5-7, and associated paragraphs, since t[9]-[16]),
activating and establishing the respective second communication modules of the additional devices as participants of the WLAN network by means of the received network name (Figures 5-7, and associated paragraphs, [9]-[16], [51]-[62]), and
participating in third communication in the WLAN network (Figures 5-7, and associated paragraphs, since t[9]-[16], [51]-[62]).
As to claim 6, Beyer discloses, wherein, before participating in the third communication in the WLAN network, participation of the mobile terminal is confirmed (Figures 5-7, and associated paragraphs, since t[9]-[16], [51]-[62]).
As to claim 7, Beyer discloses, wherein the group communication of a subgroup, which takes place in the WLAN network, is transmitted to the operations center via at least one of the mobile terminals (Figures 5-7, and associated paragraphs, [9]-[16], [51]-[62]).
As to claim 8, Beyer discloses, wherein an incoming call on one of the mobile telephones in the subgroup is signaled in the WLAN network and, if this call is accepted for the subgroup, is transmitted to the subgroup in such a manner that either a listen connection or a speak connection or a listen/speak connection is enabled for all participants in the subgroup (Figures 5-7, and associated paragraphs, [9]-[16], [51]-[62], the user can touch the symbols and select the PTT soft switch to accept the talking/listening).
As to claim 9, Beyer discloses, wherein the subgroup is expanded by at least one additional mobile telephone, wherein the additional mobile telephone comprises a WLAN communication module which is used to incorporate the additional mobile telephone into the WLAN network in such a manner that a wireless third communication connection to this WLAN network is activated and established for this additional mobile telephone as an additional participant of the WLAN network (Figures 5-7, and associated paragraphs, [9]-[16], [51]-[62], a user can touch the symbols on his/her mobile display and select the PTT soft switch to accept the joining).
As to claim 10, Beyer discloses, wherein, if the first communication connection fails for one member of the subgroup or for all members of the subgroup, (Figures 5-7, and associated paragraphs, [9]-[16], [51]-[62], a user can touch the symbols on his/her mobile display and select the PTT soft switch to accept the joining)..
The prior art cited in this Office action are: ALMODOVAR et al. EP 1988724 A1; Delaney et al. US 2005/0265256 A1; Beyer et al. US 2019/0289452 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HAI V NGUYEN/Primary Examiner, Art Unit 2649